Citation Nr: 1034863	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-33 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from September 1942 to 
February 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision in which the RO denied the 
Veteran's claim of service connection for a bilateral knee 
disability.  The Veteran filed a notice of disagreement (NOD) in 
November 2007, and the RO issued a statement of the case (SOC) in 
September 2008.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in October 2008.  

In May 2010, the Vice Chairman of the Board granted the Veteran's 
motion to advance this appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).

Also in May 2010, the Board remanded the claim for service 
connection to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After accomplishing 
some of the requested action, the RO continued to deny the claim 
(as reflected in a July 2010 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  

For the reasons expressed below, the matter on appeal is once 
again being remanded to the RO via the AMC, for additional 
development.  VA will notify the appellant when further action, 
on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

As noted in the May 2010 remand, the Veteran asserts that he has 
a bilateral knee disability related to his active service.  
Specifically, he asserts that as a radio operator, he had to 
often crawl around on his hands and knees on the front lines.  
Although his service treatment records are unremarkable for any 
complaints, treatment, or diagnoses relating to his knees, a May 
1951 record from the Soldier's Home reflects complaints of knee 
pain.  It was originally noted the onset of knee pain was sudden 
and that he had no previous similar attacks.  It was later noted 
that the knee pain began in service, progressively worsened, and 
was believed to be related to service.  The Veteran reportedly 
had knee replacement surgery at a private facility in 2002.  

In the May 2010 remand, the Board instructed the RO to attempt to 
obtain all pertinent treatment records for the Veteran's 
bilateral knee disability.  After obtaining medical records, if 
any, the RO was instructed to arrange for the Veteran to undergo 
VA examination.  In May 2010, the RO sent a letter to the Veteran 
requesting that he submit any additional pertinent treatment 
records, or authorizations to obtain those records, to the RO; 
however, the Veteran did not respond to the letter.  A review of 
the claims file reflects that the RO did not schedule the Veteran 
for a VA examination.  The Board notes that the RO was not 
instructed to obtain a VA examination only if additional medical 
records were received, but to obtain a VA examination after 
medical records were received, if any.  To be clear, even if 
additional medical records were not received, the RO was 
instructed to obtain a VA examination.  Hence, remand, consistent 
with Stegall, is warranted. 

Prior to arranging for the Veteran to undergo examination, the RO 
should also obtain and associate with the claims file all 
outstanding VA treatment records.  The claims file includes VA 
outpatient treatment records from the Brockton VA Medical Center 
(VAMC) dated through June 2007.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any records of treatment for knee problems from the 
Brockton VAMC, since June 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Brockton 
VAMC all records of evaluation and/or 
treatment for the Veteran's bilateral knee 
disability, since June 2007.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file (and even if 
no additional records are received), the 
Veteran should be afforded an appropriate VA 
examination to determine the etiology of the 
current bilateral knee disability and gait 
abnormality.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished and 
any such results must be included in the 
examination report.  After performing the 
examination, the examiner should opine as to 
the following: Whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that any current knee 
disability had its onset during or are 
otherwise related to active service, 
including the Veteran's complaints of knee 
pain during active service.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
in light of all pertinent evidence and legal 
authority.  

5.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The 
RO is reminded that this appeal has been advanced on the 
Board's docket.



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



